      Case 4:19-cv-08162-YGR Document 103 Filed 07/12/21 Page 1 of 2




1 Cyrus M. Sanai, SB#150387
  SANAIS
2 9440 Santa Monica Boulevard, Suite 301
  Beverly Hills, California, 90210
3 Telephone: (310) 717-9840
  cyrus@sanaislaw.com
4

5

6

7

8      UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA
9

10   CYRUS SANAI, an individual,                 )    Case No. 19-CV-08162-YGR
                                                 )
11                     Plaintiff,                )    [PROPOSED] ORDER GRANTING
           vs.                                   )    PLAINTIFF’S EX PARTE MOTION
12                                               )    PURSUANT TO FED. R. APP. P.
     ALEX KOZINSKI, in his personal              )    4(a)(5)(A) TO EXTEND TIME TO
13   capacity; CATHY CATTERSON, in her           )    FILE NOTICE OF APPEAL BY 30
     personal capacity; THE JUDICIAL             )    DAYS
14   COUNCIL OF THE NINTH CIRCUIT,               )
     an administrative agency of the United      )
15   States; MOLLY DWYER, in her                 )
     official capacity; SIDNEY THOMAS,           )
16   in his official and personal capacities;    )
     PROCTOR HUG JR., in his personal            )    Complaint Filed: December 17, 2019
17   capacity; M. MARGARET                       )
     MCKEOWN, in her personal capacity;          )
18   RONALD M. GOULD, in his personal            )
     capacity; JOHNNIE B. RAWLINSON,             )
19   in her personal capacity; AUDREY B.         )
     COLLINS, in her personal capacity;          )
20   IRMA E. GONZALEZ, in her personal           )
     capacity; ROGER L. HUNT, in his             )
21   personal capacity; TERRY J. HATTER          )
     JR., in his personal capacity; ROBERT       )
22   H. WHALEY, in his personal capacity;        )
     THE JUDICIAL COUNCIL OF                     )
23   CALIFORNIA, an administrative               )
     agency of the State of California; and      )
24   DOES 1-10, individuals and entities         )
     whose identities and capacities are         )
25   unknown;

26   Defendants.

27

28
                                                -1-
                       [PROPOSED] ORDER MOTION FOR EXTENSION
       Case 4:19-cv-08162-YGR Document 103 Filed 07/12/21 Page 2 of 2




1
           The Court hereby GRANTS Plaintiff’s Ex Parte Motion and Application for
2
     an extension of time to file a notice of appeal. The deadline for filing a notice of
3
     appeal of the final judgment and all post-judgment orders is extended by 30 days.
4

5

6           Date: 7/12/21        By: ___________________________________________
7                                       Judge of the Central District of California
                                        YVONNE GONZALEZ ROGERS
8                                       UNITED STATES DISTRICT COURT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-
                            [PROPOSED] ORDER MOTION FOR EXTENSION
